Case 3:19-cv-02892-K-BK Document 3 Filed 12/09/19 Pacey eI RGPID 5

im PN rt THERN DIST. OF TX
ai Di FILED

UNITED STATES DISTRICT COURT ~3 4410: 30
FOR THE NORTHERN DISTRICT OF TEXAS

CTPUTY CLERK
ELBERT D. SMITH 22

Plaintiff

Vs. Civi ion No.

 

Toes oo 8-19CV-289R8kK

COMPLAINT AND JURY DEMAND
Original Complaint

1. The plaintiff is currently employed by the Defendant

2. The Plaintiff is initiating this proceeding Pro Se, pursuant to Title VII of the Civil Rights
Act of 1964 as amended(42 U.S.C. 200e-5(b). Inclusive: Retaliation for participating in
Protected acts of freedom of speech.

3. The Defendant has continuously and currently employs more than fifteen (15) people.

4. The Plaintiff has suffered the following injuries: Physical and emotional pain and suffer-
ing, Damage to dignity, Loss of Wages, loss of seniority benefits etc.

5. The Plaintiff prays for actual damages in the sum of ( $5Million ) dollars and punitive
Damages in the sum of $300,000.00 and an adjustment to seniority benefits.

6. The Plaintiff humbly requests a jury.

7. All other relief that this court may deem just and proper.

8. I received my Right to Sue approx. September 11,2019.

Date 12 ‘Ge / T .
Signature OSA A

Address 12 43 Whispering Oaks

City,State, Zip Desoto, Texas 75115
Telephone 40 7 “SE 3 14h

 

 

 

 
 

IS44 (Rev. 06/17) - DADRex DO cy-02892-K-BKCINGU OVER SHEHB/i9 Page 2o0f2 PagelD6

The JS 44 civil cover sheet and the information contained herein neither

lace nor supplement the filin;
provided by local rules of court. This form, approved by the Judicial Conference of the ti

and service of pleadings or other papers as required by law, except as
nited States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS E (pert 0, Sm ID

Aljas

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

DEFENDANTS Cj fyot Dallas
wortee Utittres

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Attorneys (if Known)

 

   

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

O 1 U.S. Government
Plaintiff

x 2 U.S. Government
Defendant

O 3 Federal Question
(U.S. Government Not a Party)

04 Diversity
(Indicate Citizenship of Parties in Item If)

 

I. CITIZENSHIP OF PRINCIP/

 
 

NOTE: IN LAND CONDEMNATION CAS LOCATION OF - -
THE TRACT OF LANDINYOLVEDFY 20-{ 5 Po |

 

(For Diversity Cases Only)
PTF DEF Pir DEF
Citizen of This State SX1 = 1 Incorporated or Principal Place o4 04
of Business In This State
Citizen of Another State 4 2 © 2 Incorporated and Principal Place os a5
of Business In Another State
Citizen or Subject of a 03 O 3. Foreign Nation 066 96
Foreign Country

 

   

GO 110 Insurance

120 Marine

0 130 Miller Act

C} 140 Negotiable Instrument

@ 150 Recovery of Overpayment
& Enforcement of Judgment

1 151 Medicare Act

( 152 Recovery of Defaulted
Student Loans
(Excludes Veterans)

0 153 Recovery of Overpayment
of Veteran’s Benefits

© 160 Stockholders’ Suits

190 Other Contract

(J 195 Contract Product Liability

196 Franchise

 

IV. NATURE OF SUIT (Place an “X” in One Box

PERSONAL INJURY PERSONAL INJURY

G 310 Airplane (3 365 Personal Injury -

C) 315 Airplane Product Product Liability
Liability 0 367 Health Care/

GO 320 Assault, Libel & Pharmaceutical
Slander Personal Injury

© 330 Federal Employers’ Product Liability
Liability 0 368 Asbestos Personal

© 340 Marine Injury Product

© 345 Marine Product Liability
Liability PERSONAL PROPERTY

G3 350 Motor Vehicle
CI 355 Motor Vehicle

© 370 Other Fraud
© 371 Truth in Lending

Product Liability © 380 Other Personal
© 360 Other Personal Property Damage
Injury 385 Property Damage
(3 362 Personal Injury - Product Liability
Medical i

 

 

 

O 625 Drug Related Seizure

Click here for: Ni

0) 422 Appeal 28 USC 158

0 375 False Claims Act

of Property 21 USC 881 | 423 Withdrawal (3 376 Qui Tam (31 USC
C3 690 Other 28 USC 157 3729{a))

CI 400 State Reapportionment
© 410 Antitrust

7 820 Copyrights © 430 Banks and Banking

© 830 Patent 0 450 Commerce

{J 835 Patent - Abbreviated 0} 460 Deportation

New Drug Application {1 470 Racketeer Influenced and
840 Trademark Corrupt Organizations

G 710 Fair Labor Standards

CF 861 HIA (1395ff)

0 480 Consumer Credit
0 490 Cable/Sat TV

Act (3 862 Black Lung (923) 0 850 Securities/Commodities/
© 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
Relations C1 864 SSID Title XVI (J) 890 Other Statutory Actions

0 740 Railway Labor Act
C1 751 Family and Medical
Leave Act

 

G 865 RSI (405(g))

C3 891 Agricultural Acts
0 893 Environmental Matters
© 895 Freedom of Information

 

 

 

(O 790 Other Labor Litigation Act
O 210 Land Condemnation W440 Other Civil Rights Habeas Corpus: CO 791 Employee Retirement 0 870 Taxes (U.S. Plaintiff 0 896 Arbitration
© 220 Foreclosure 441 Voting O 463 Alien Detainee Income Security Act or Defendant) 6 899 Administrative Procedure
© 230 Rent Lease & Ejectment yen Employment 3 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
(1 240 Torts to Land 0) 443 Housing/ Sentence 26 USC 7609 Agency Decision
C 245 Tort Product Liability Accommodations O 530 General CO 950 Constitutionality of
© 290 All Other Real Property C) 445 Amer. w/Disabilities -| 535 Death Penalty State Statutes
Employment Other: O 462 Naturalization Application
0 446 Amer. w/Disabilities -] 1 540 Mandamus & Other [(1 465 Other Immigration
Other 0 550 Civil Rights Actions
0 448 Education O 555 Prison Condition
(1 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
@1 Original 112 Removed from O 3  Remanded from 0 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
al statutes unless diversity):

VI. CAUSE OF ACTION

 

 

 

VII. REQUESTED IN

(CHECK IF THIS IS A CLASS ACTION

Cite the U.S. ci Statute under which you are filing (Do not cite j

Brief description of cause: .
Discvimi vation + Ret aligtice.

   

  

 

 

CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R-Cv.P. JURY DEMAND: es (INo
VII. RELATED CASE(S)
IF ANY (See insiructions): GE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
‘FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
